El Juez Asociado Sr. MacLeary,
emitió la Opinión del Tribunal.
La presente es una demanda que fue entablada por el Asilo contra la Sra. Josefa Diana Martínez con el ñn de anular la sustitución del heredero de Juan Bautista Silva hecha por Don José Apolinario Laboy, en favor del menor de edad Don José Laboy y Fernández en su última voluntad y testamento otorgado en 30 de Septiembre de 1895, y en consecuencia de dicha nulidad, la de los actos del citado José Laboy y Fernández como heredero admi-nistrador de los bienes del Sr. Silva, con inclusión de su testamento que á favor'de Doña Josefa Diana Martí-nez otorgó en 4 de Octubre de 1903, declarando también propiedad del Asilo los bienes que constituyeron la hacienda del citado Don Juan Bautista Silva.
Al pleito entablado por el demandante en la Corte de Distrito de Ponce, la demandada interpuso una excep-ción previa fundada en un defecto de partes, y en que la citada demanda no consignaba suficientes hechos para constituir una causa de acción. — La Corte de Distrito sostuvo esta excepción previa y dictó sentencia á favor de la demandada y en contra del demandante, y contra dicha sentencia el demandante interpuso la presente ape-Tación para ante este Tribunal.
PRIMERO.
Lo natural sería que el defecto de las partes se ale-gara primero con respecto á la falta de autoridad del demandante para entablar la demanda, y segunda con respecto á la indebida acumulación de las partes deman-dadas, pero en la alegaciones hechas en los autos se ha invertido este orden.
En su petición el demandante deja de consignar si el *355Asilo que entabla esta demanda es ó no una corporación, y deja también de expresar la autoridad por virtud de la cual existe y posee propiedad, y el derecho de deman-dar ó ser demandado. — En su informe oral ante la Corte Suprema alega que fué reconocido por la Reina de Es-paña, pero esto no remedia los defectos de su petición. Es preciso que consideremos este asunto tal como fué presentado en la corte inferior, la que no tuvo á la vista las alegaciones hechas en el argumento ante este Tribunal. La Excepción previa presentada por la deman-dada con respecto al defecto de la petición era cierta-mente eficaz en lo que se refiere á la personalidad del demandante. No se expresa en la.citada petición, de una manera clara y adecuada, si existe ó nó, y por esta razón'la corte inferior procedió correctamente al sostener la excepción previa.
SEGUNDO.
Las objeciones hechas á la demanda por falta de una acumulación propia de las partes, están bien fundadas. La demanda tiene por objeto la anulación del testa-mento de José Laboy Fernández, y aparece de la pe-tición que no solamente dejó una viuda, sino también varios, hijos, los que tienen un interés en los bienes de aquél, y si se anulase el testamento sería en perjuicio de, sus derechos ó de las reclamaciones que sobre la propie-dad puedan ellos hacer en virtud de dicho testamento.
No pueden prosperar las pretenciones que el abogado del demandante expresó en su informe oral ante este Tribunal, ó sea, las de limitar los efectos del pleito entablado, á la propiedad que trae su origen en los bienes de Don Juan Bautista Silva, y decimos que semejante pretensión no puede prosperar porque hemos de atener-nos á la demanda y no á los argumentos que aquí se pre-senten. La demanda no limita claramente los efectos *356del pleito, tan solo á la propiedad que trae su origen de los bienes de Silva, pero si hubieran de seguirse las con-secuencias que naturalmente se derivan de ella, afec-taría el testamento en toda su integridad y asimismo to-dos los bienes transmitidos por él.
Por esta razón los herederos de Laboj^ y Fernández son las partes que deben ser demandadas en el presente pleito, y debían haber sido, acumuladas como demanda-dos en el mismo.
• No es necesario tomar nota de la tercera alegación he-cha por la parte apelada ó sea, qne la demanda no de-muestra ninguna causa de acción, en vista de que no había sucedido el caso en que dispuso el Sr. Silva que los bienes serían propiedad del Asilo, porque en otro pleito el demandante podrá corregir ese defecto, así co-mo el defecto de las partes anteriormente mencionado.
Por supuesto la Corte sentenciadora, en el ejercicio de una sana discreción, con arreglo al Artículo 14.0 del Código de Enjuiciamiento Civil, permitirá al deman-dante1 enmendar su demanda y perfeccionarla de acuerde) con lo indicado en la presente.
Por las razones indicadas la sentencia de la Corte de Distrito debe confirmarse con las costas al apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Higueras y Wolf.